 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4811
   Facsimile: (415) 744-0134
 7 E-Mail: allison.cheung@ssa.gov

 8 Attorneys for Defendant

 9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12   KAAREN MITCHELL,                               )
                                                    ) Case No.: 2:20-cv-01936-EJY
13          Plaintiff,                              )
                                                    )       UNOPPOSED MOTION FOR
14                  v.                              )           EXTENSION OF TIME
                                                    )              (FIRST REQUEST)
15   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
16                                                  )
            Defendant.                              )
17                                                  )
                                                    )
18
            Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests
19
     that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and/or
20
     Remand (Dkt. No. 19, filed on April 15, 2021), currently due on May 17, 2021, by 21 days, through
21
     and including June 7, 2021. Defendant further requests that all subsequent deadlines set forth in the
22
     Court’s scheduling order (Dkt. No. 17) be extended accordingly.
23
            This is Defendant’s first request for an extension of time. Good cause exists for this extension
24
     due to Defendant’s counsel’s workload as described below. Since Plaintiff’s motion was filed on
25
     April 15, 2021, Defendant’s counsel has worked on over 25 district court cases. Counsel is also
26
 1 responsible for other substantive non-litigation matters in the Office of General Counsel. The Office

 2 of General Counsel also currently has a number of attorneys out on leave of absence, in addition to

 3 staff attrition, which has increased the undersigned’s workload.

 4          Additional time is required to review the record, to evaluate the numerous issues raised in

 5 Plaintiff’s motion, to determine whether options exist for settlement, and if not, to prepare Defendant’s

 6 response to Plaintiff’s motion. Defendant’s counsel will endeavor to complete these tasks as soon as

 7 possible. This request is made in good faith and with no intention to unduly delay the proceedings,

 8 and counsel apologizes for any inconvenience.

 9          On May 13, 2021, counsel for Defendant conferred with Plaintiff’s counsel, who has no

10 opposition to this motion.

11          It is therefore respectfully requested that Defendant be granted an extension of time to respond

12 to Plaintiff’s Motion for Reversal and Remand, through and including June 7, 2021.

13

14          Dated: May 13, 2021                             Respectfully submitted,

15                                                          CHRISTOPHER CHIOU
                                                            Acting United States Attorney
16
                                                            /s/ Allison J. Cheung
17                                                          ALLISON J. CHEUNG
                                                            Special Assistant United States Attorney
18

19

20

21                                                          IT IS SO ORDERED:
22
                                                            UNITED STATES MAGISTRATE JUDGE
23

24                                                                   May 13, 2021
                                                            DATED: ___________________________
25

26                                                      2
